Citation Nr: 1442377	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from May 2006 to September 2007, with four years noted as prior active service. 
This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded the matter to afford the Veteran a VA examination to determine the severity of his PTSD.  Evidence of record indicates that the Veteran failed to report for a VA examination in.  However, there is no indication that the Veteran was provided the requisite notice for the examination. The Board therefore finds that a remand is required as the Veteran was not provided the requisite notice of the VA examination.  Moreover, a VA Form 21-0820e indicates that the Veteran was incarcerated from November 2013 to April 2014.  Thus, the Board finds that he should be afforded another opportunity to appear for a psychiatric examination to assist in his claim.  The Board reminds the Veteran that he has an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190 192 (1991).  

There is evidence that the Veteran receives regular treatment for his psychiatric disability through the VA.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

3.  If the Veteran fails to report, ensure that the notice of the examination is of record.

4.  Thereafter, readjudicate the Veteran claim for an increased evaluation for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



